DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 8-20 in the reply filed on 8/25/21 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2015/0224739) in light of La Forest et al. (US 2016/0102023).
Claims 8-12:  Joo teaches a process of forming a UHT composite structure (Abst.; ¶ 0003; 0084), comprising the steps of: electrospinning a first nanofiber layer (i.e. claimed two-dimensional structure) (¶ 0010) by dispensing a first polymeric precursor through a spinneret, forming the first plurality of nanofibers and depositing the nanofibers on a collector (¶ 0089); electrospinning a second plurality of nanofibers on the first plurality of nanofibers (¶¶ 0011, 0089); and heating the nanofibers to convert the material (i.e. claimed pyrolyzing) (¶¶ 0084, 0089).
Joo further teaches that the fibers have any desired porosity (¶ 0154), but fails to teach that the first plurality of nanofibers are treated with a fluid.  La Forest teaches that nanofibers having a porosity are densified by applying a polymeric precursor via CVD in order to achieve the desired porosity (¶ 0002).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied a polymeric precursor via CVD to the first plurality of nanofibers in Joo in order to have adjusted the porosity to the desired amount with the predictable expectation of success.
Claims 13 and 16:  Joo fails to expressly teach a carbothermal treatment.  However, Joo teaches that the fibers are carbide fibers and that the thermal treatment is performed in a reducing atmosphere (¶¶ 0003, 0086).  Thus, because a carbide is formed in a reducing atmosphere, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a carbon compound as the reducing atmosphere (i.e. claimed carbothermal) with the predictable expectation of success of forming a carbide fiber.
Claim 14:  Joo teaches that the rate of heating can be selected as any suitable time (¶ 0084).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a 
Claim 15:  Joo teaches that the nozzle is moved relative to the collector (¶ 0021).
Claim 17:  Joo teaches that the UHT composite comprises a first plurality of nanofibers and a second plurality of nanofibers having a different composition (i.e. claimed graded) (¶ 0012).
Claims 18-19:  As discussed above, La Forest teaches that the deposition is performed via CVD.
Claim 20:  Joo also teaches that the first plurality of nanofibers are infiltrated with a matrix material (¶ 0017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712                                                                                                                                                                                         /ROBERT A VETERE/Primary Examiner, Art Unit 1712